DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.


Claim Status
	Previously, this Office issued a Final Rejection on 06/15/2022.
	This Non-Final Rejection is in response to the claim set and remarks filed by the Applicant on 09/16/2022. 
Claim(s) 2, 7, 9, 11, and 15 is/are canceled. 
Claim(s) 1, 3-6, 8, 10, 12-14, and 16-17 is/are pending. Of the pending claims, claim(s) 8, 10, and 12-14 is/are currently withdrawn because they encompass other invention(s) not elected by the Applicant on 08/16/2021.  
Therefore, claim(s) 1, 3-6, and 16–17 is/are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3–6, and 16–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, this claim was amended to recite a "a processor configured to … control a melting device to apply energy…." One of ordinary skill in the art is unable to ascertain whether claim 1 structurally requires the melting device or just the processor with program logic and an output port that, if attached to a melting device, would arrive result in the melting device applying energy to selectively melt portions of the additional unfused build material particles in the new top layer.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 1 requires the presence of the melting device.
Claims 3–6 and 16–17 are rejected for the same reasons via their dependency on claim 1.
As to claim 1, the recitation of "the melted portions" in line 19 is indefinite. Claim 1 creates melted portions that were previously fused (see lines 8–10's "control the energy source to apply energy of sufficient strength to heat fused build material particles in the top laver to at least a melting temperature of the fused build material particles") and melted portions in the new layer powder layed ontop of the previously fused and remelted particles (see lines 17–18's "control a melting device to apply energy to selectively melt portions of the additional unfused build material particles in the new top layer).  The recitation of "the melted portions" in line 19 is indefinite because it's unclear which melted portions are being referenced.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant is referencing the melted portions created by the melting device.
Claims 3–6 and 16–17 are rejected for the same reasons via their dependency on claim 1.
As to claim 6, the recitation of "the portions of the additional unfused build material particles to be fused" lacks antecedent basis and/or indefinitely references portions set out in claim 1.  While antecedent basis does exist for "portions of the top layer containing the fused build material particles are maintained at at least the melting temperature of the fused build material particles" in claim 1's 14 – 16 and " a melting device to apply energy to selectively melt portions of the additional unfused build material particles in the new top layer, wherein the melted portions become fused after being cooled" in claim 1's lines 17 – 19, neither of these limitation provide explicit antecedent basis for the recitation of "the portions of the additional unfused build material particles to be fused." Additionally, one of ordinary skill in the art is unable to ascertain which of claim 1's portions the recitation at issue above is intended to reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3–5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCGREGOR US Patent No. 6504127.
As to claim 1, MCGREGOR discloses an apparatus comprising: 
a powder recoater (Figure 6's 92; 7:20–45);
an energy source (one of 97 in Figure 6);
a melting device (the other of 97 in Figure 6); 
a carriage supporting the energy source (93; 7:20–45); and
controlling the apparatus to form an object by dispensing powder through the recoater to land in a melt pool which is heated on two sides by the energy source and the melting device—both of which provide enough of sufficient strength to heat fused build material particles in the top laver to at least a melting temperature of the fused build material particles and forming an object through multiple passes (See 7:20–45 and claim 2). 
MCGREGOR's embodiment in Figure 6 fails to explicitly disclose a processor; however, such structure is well known in the prior art (see MCGREGOR at 3:11–26). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of the processor into the generic apparatus disclosed in Figure 6 for the benefit of fabricating a three-dimensional component with computer-controlled logic. 
As the obvious combination is used to fabricate a part, it would arrive at a processor configured to:
	control the carriage to move the energy source across (as it is fabricating a part) a top layer containing build material particles (material or article worked upon);
	control the energy source to apply energy (through on of 97) of sufficient strength to heat fused build material particles (it is a laser) in the top laver to at least a melting temperature of the fused build material particles (it is a laser) without causing unfused build material particles in the top layer to melt and fuse together (the spot profile of the laser is localized an considered to meet this portion 7: 40–46); and
	control the recoater to follow the energy source (as 92 is sandwiched between 97) to spread additional unfused build material particles in a new top layer on top of the heated top layer (through 92) while portions of the top layer containing the fused build material particles are maintained at at least the melting temperature of the fused build material particles (intended use; but since both of 97 are powered on the first 97 will maintain at least a portion of the substrate at at least the melting temperature of the fused build material particle); and
	control a melting device (the of 97 in Figure 6) to apply energy to selectively melt portions of the additional unfused build material particles in the new top layer (via the energy applied), wherein the melted portions become fused after being cooled (this is what happens in laser build up welding). 
	As to claim 3, MCGREGOR makes obvious the apparatus according to claim 1. 
The obvious combination above would arrive at these limitations as the laser build-up welding takes place. 
Therefore, MCGREGOR makes obvious wherein the processor is configured to control the recoater to move in a first direction during spreading of the additional unfused build material particles and wherein the energy source is positioned ahead of the recoater along the first direction. 
	As to claim 4, MCGREGOR makes obvious the apparatus according to claim 3. 
The obvious combination above would arrive at these limitations as the laser build-up welding takes place. 
Therefore, MCGREGOR makes obvious wherein the processor is configured to control the recoater to be moved away from the top layer containing the build material particles and the new top layer containing the additional unfused build material particles and returned to a start position of the recoater. 
	As to claim 5, MCGREGOR makes obvious the apparatus according to claim 1, wherein the carriage supports the recoater (Figure 6). 
 	As to claim 16, MCGREGOR makes obvious the apparatus according to claim 1, wherein the processor is further configured to control the carriage with the energy source to move concurrently with movement of the recoater (Figure 6). 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCGREGOR US Patent No. 6504127, as applied in the rejection of claim 1 above, and in further view of SATO PG Publication No. 20060266740.
	As to claim 17, MCGREGOR makes obvious the apparatus according to claim 1.
MCGREGOR fails to disclose wherein the recoater is rotatable to spread the additional unfused build material particles. 
SATO teaches a recoater (sub component within 74 of Figure 17) that is rotatable (via 76; ¶65). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the rotating means of SATO into MCGREGOR for the benefit of rotating the recoater about a vertical line (as taught by SATO at ¶65). 
Reasons for Allowance
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 6, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at agent delivery device and additional processor limitations recited in claim 6 when used with structure of claim 1.
The prior art of record fails to arrive at the novel feature above. 

Response to Arguments
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 1, 3–7, and 16–17 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims at issue, those filed on 09/16/2022, claim(s) 2,7, 9, 11, and 15 is/are canceled.  The relevant rejection(s) of canceled claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Final Rejection, mailed 06/15/2022, is/are moot and withdrawn. 
The Examiner would like to thank the Applicant for amending the claim(s) at issue.  The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Final Rejection, mailed 06/15/2022, is/are moot and withdrawn unless repeated herein above.



Claim Rejections - 35 USC § 103
Rejection in view of CHANCLON WO 2015106838:
In the claims at issue, those filed on 09/16/2022, claim(s) 2,7, 9, 11, and 15 is/are canceled.  The previous rejection(s) of canceled claims under 35 U.S.C. 103 in the Final Rejection, mailed 06/15/2022, is/are moot and withdrawn. 
Applicant’s arguments, pages 7–8, filed 09/16/2022, have been fully considered and are persuasive.  
Therefore, the above referenced rejection(s) under 35 U.S.C. 103 in the Final Rejection, mailed 06/15/2022, is/are withdrawn.  
However, another rejection is made in view of MCGREGOR US Patent No. 6504127. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743